Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Keith Davis, Appellant                               Appeal from the 354th District Court of
                                                     Hunt County, Texas (Tr. Ct. No. 29,282).
No. 06-15-00197-CR        v.                         Opinion delivered by Justice Burgess, Chief
                                                     Justice Morriss and Justice Moseley
The State of Texas, Appellee                         participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Keith Davis, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED APRIL 19, 2016
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk